Citation Nr: 0427345	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement.

2.  Entitlement to an increased (compensable) for muscle 
contracture headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had more than 20 years of active service prior to 
his retirement in January 1992.

This matter arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
right shoulder impingement, and which assigned a 
noncompensable disability evaluation for muscle contracture 
headaches, after granting service connection for the same.  

The veteran was provided an opportunity to present oral 
testimony before the undersigned veterans law judge in August 
2001.  A transcript of the hearing has been associated with 
the record.

The Board remanded this matter in December 2003 for the 
purpose of curing certain procedural defects.  The matter was 
returned to the Board in September 2004 for additional 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At his August 2002 personal hearing, the veteran reported 
that right shoulder impingement had been diagnosed at the 
Hughston Sports Medicine Clinic.  He asked that VA to assist 
him in obtaining the records from this facility.  In May 
2003, a request was sent to the Hughston Clinic asking them 
to forward copies of the veteran's treatment records.  A copy 
of a completed and signed VA Form 21-4142 (Authorization And 
Consent To Release Information To The Department Of Veterans 
Affairs) was included with the request.  In June 2003, the 
Hughston Clinic responded that it was unable to comply with 
the records request because it required a "HIPPA compliant 
authorization."  The clinic attached a copy of a release 
form that they felt met the HIPPA requirements.  There is no 
indication that VA took any additional action to obtain the 
veteran's medical records, to include forwarding the form 
supplied by the Hughston Clinic to the veteran.  Therefore, 
under VA's duty to assist, a remand is required.  38 C.F.R. § 
3.159(c)(1).

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
right shoulder impingement and an 
increased (compensable) evaluation for 
muscle contracture headaches.  The RO 
should request the veteran to submit any 
additional medical evidence establishing 
a diagnosis of right shoulder 
impingement.  He should also be asked to 
provide any medical evidence showing that 
his impingement syndrome is a separate 
and distinct disability from his service-
connected myofascial disorder of the 
right shoulder.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  A specific request should be made to 
obtain the veteran's treatment records 
from the Hughston Clinic.  The release 
form provided by the clinic in June 2003 
should be forwarded to the veteran for 
his completion.  If these records cannot 
be obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that could 
not be obtained, including what efforts 
were made to obtain them.

3.  Obtain the veteran's treatment 
records from the Tuskegee VA Medical 
Center since March 2003 and associate it 
with the claims folder.   

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of all evidence 
received since the June 2004 SSOC and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

